DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-9, 11-17, 19 and 20 of US Application No. 16/275,08e are currently pending and have been examined.  Applicant amended claims 1, 6, 7, 11, 16 and 19 and cancelled claims 5 and 18. Applicant previously canceled claim 10.  Claims 1 and 7 are further amended via Examiner’s Amendment.
Claims 1-4, 6-9, 11-17, 19 and 20 are allowed. 

Response to Arguments
The previous rejections of claims 1-4, 6-9, 11-17, 19 and 20 under 35 USC § 101 are withdrawn. Applicant amended the claims to recite additional elements, e.g., receiving, by a mode setting circuit of a processor, a user command”, “select[ing] by the mode setting circuit of the processor, one of a plurality of modes as an operational mode of the processor according to the received user command” and “broadcasting, by the control circuit of the processor, the first data or the second data, or both, responsive to the operational mode being a broadcast mode or the hybrid mode”. These additional elements are not insignificant extra-solution activity and apply or used the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
The non-statutory double patenting rejections of claims 1-4, 6-9, 11-17, 19 and 20 are withdrawn in view of the amended claims.

	
Allowable Subject Matter
Claims 1-4, 6-9, 11-17, 19 and 20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Wakabayashi (US 2010/0174486 A1) in view of Yamashiro et al. (US 2017/0272913 A1, “Yamashiro”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Wakabayashi discloses a GPS receiver that performs precise positioning utilizing a quasi-zenith satellite. By comparing the positioning result with the position of the own vehicle specified by roadside equipment through image recognition, the relative position of the GPS receiver to a vehicle body is specified, and the reliability of the relative position information is acquired to select positioning information use service to be provided to the user in response to the reliability. Thus, the positioning accuracy is improved without burdening the users, and the proper service in response to the positioning accuracy is provided.

Yamashiro discloses a vehicular communication terminal. A reception strength acquirer acquires a reception strength of a signal transmitted from a service provider terminal. When the vehicle communication terminal receives a signal corresponding to service initiation information from the service provider terminal, a transmission terminal determiner determines whether a transmission source of the signal is the service provider terminal that provides a service targeted for the vehicular communication terminal, based on at least either one of magnitude of the reception strength of the received signal acquired by the reception strength acquirer and a degree of reception strength change in signal received from the service provider terminal serving as a transmission source of the received signal.

With respect to independent claim 1, Wakabayashi taken either individually or in combination with other prior art of record fails to teach or suggest: receiving, by a processor via one or more scanning sensors, first data from a vehicle; receiving, by the processor via one or more sensors embedded in a road on which the vehicle travels, second data indicating at least ground truth positioning of the vehicle; comparing, by the processor, the first data and the second data.

Independent claim 7 recites similar limitations and are allowed for the same reason.

With respect to independent claim 11, Wakabayashi taken either individually or in combination with other prior art of record fails to teach or suggest: a processor communicatively coupled to the one or more embedded sensors, the one or more scanning sensors and the wireless transceiver, the processor comprising a mode setting circuit and a control circuit, the mode setting circuit configured to receive a user command and select one of a plurality of modes as an operational mode of the processor according to the received user command, the control circuit configured to receive the station sensor data from the one or more embedded sensors responsive to the operational mode being an interactive mode or a hybrid mode, the control circuit also configured to communicate with the one or more vehicles through the wireless transceiver responsive to the operational mode being the interactive mode or the hybrid mode, the control circuit further configured to generate a health score indicating a condition associated with at least one vehicle of the one or more vehicles responsive to the operational mode being the interactive mode or the hybrid mode, the control circuit additionally configure do broadcast the station sensor data to one or more vehicles responsive go the operational mode being a broadcast or the hybrid mode.

Claims 2-4, 6, 8, 9 and 12-17, 19 and 20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David R. Stevens on 013 April 2021.

The application has been amended as follows: 

CLAIMS:
1. (Currently Amended)  A method, comprising:
	receiving, by a mode setting circuit of a processor, a user command;
	selecting, by the mode setting circuit of the processor, one of a plurality of modes as an operational mode of the processor according to the received user command;
	receiving, by a control circuit of the processor via one or more scanning sensors, first data from a vehicle responsive to the operational mode being an interactive mode or a hybrid mode;
	receiving, by the control circuit of the processor via one or more sensors embedded in a road on which the vehicle travels, second data indicating at least ground truth positioning of the vehicle responsive to the operational mode being the interactive mode or the hybrid mode;
comparing, by the control circuit of the processor, the first data and the second data responsive to the operational mode being the interactive mode or the hybrid mode; 
generating, by the control circuit of the processor, a health score responsive to a result of the comparing indicating a difference between the first data and the second data responsive to the operational mode being the interactive mode or the hybrid mode; and 
broadcasting, by the control circuit of the processor, the first data or the second data, or both, responsive to the operational mode being a broadcast mode or the hybrid mode.

7. (Currently Amended)  A method, comprising:
	receiving, by a mode setting circuit of a processor, a user command;
	selecting, by the mode setting circuit of the processor, one of a plurality of modes as an operational mode of the processor according to the received user command;
	receiving, by a control circuit of the processor via one or more scanning sensors, first data from a vehicle responsive to the operational mode being an interactive mode or a hybrid mode;
	receiving, by the control circuit of the processor via one or more sensors embedded in a road on which the vehicle travels, second data indicating at least ground truth positioning of the vehicle responsive to the operational mode being the interactive mode or the hybrid mode;
determining, by the control circuit of the processor, a condition with respect to one or more sensors associated with the vehicle, one or more algorithms utilized by the vehicle, or a combination thereof, using the first data and the second data responsive to the operational mode being the interactive mode or the hybrid mode; 
generating, by the control circuit of the processor, a health report indicating a result of the determining, the health report indicating inaccuracy or anomaly with respect to the one or more sensors associated with the vehicle, the one or more algorithms utilized by the vehicle, or a combination thereof responsive to the operational mode being the interactive mode or the hybrid mode; and 
broadcasting, by the control circuit of the processor, the first data or the second data, or both, responsive to the operational mode being a broadcast mode or the hybrid mode.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668